DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 2005/0281680 A1).
For claim 1, Schulz discloses a method of control implemented in a variable speed drive for controlling an electric motor during backspin (Fig. 2 of Schulz disclose a drive 37, a DC  bus 44, a bridge rectifier 45, an inductor 46, a  bus capacitors 47 and a system controller 50 which altogether constitute  a variable speed drive (37, 44-47 and 50) for controlling an electric motor 36 during backspin – see Schulz, Fig. 2, paragraphs [0048] and [0051]-[0052]), wherein the method comprises:
determining, by the variable speed drive, a mechanical power value occurring at a backspin speed and an estimated load torque (Figs. 1-2 of Schulz discloses determining, by the variable speed drive 50, a mechanical power value (regenerated power) occurring at a backspin speed and an estimated load torque – see Schulz, Figs. 1-2, paragraphs [0045], last eight lines and [0056]);
determining, by the variable speed drive, a specific electrical losses profile occurring at a motor flux level, wherein the specific electrical losses profile coincides with the mechanical power value (Schulz does not disclose specifically determining, by the variable speed drive, a specific electrical losses profile occurring at a motor flux level, wherein the specific electrical losses profile coincides with the mechanical power value. However, Schulz discloses determining, by the variable speed drive 50, a specific electrical losses profile occurring at a motor flux level via current and voltage sensors 51-53 – see Schulz, Fig. 2, paragraph [0053]. Also, Schulz discloses calculated torque and speed produced by the motor to obtain the mechanical power value/regenerated electrical power and maintain the pump drive system – see Schulz, Figs. 1-2 and 5, paragraphs [0045], last eight lines; [0056] and [0059]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Schulz to include specifically “determining, by the variable speed drive, a specific electrical losses profile occurring at a motor flux level, wherein the specific electrical losses profile coincides with the mechanical power value” into Schulz’s system for purpose of providing improved operating efficiency and productivity for the pump);
determining, by the variable speed drive, a flux reference and a speed reference to be applied to the motor to coincide with the specific electrical losses profile (see Schulz, Figs. 1-2 and 5, paragraphs [0053], [0056] and [0059], lines 1-9); and
controlling, by the variable speed drive, the backspin speed of the motor to maintain the coincidence with the specific electrical losses profile (see Schulz, Figs. 1-2, and 5, paragraphs [0052]- [0053], [0056]-[0059]).
For claim 5, Schulz discloses the method according to claim 1, wherein controlling the backspin speed of the motor is carried out until a predefined threshold is reached (Figs. 3 and 5 of Schulz disclose controlling the backspin speed of the motor 36 “Motor-Vel” is carried out until a predefined threshold is reached “set point value Backspin-Rev-Vel” – see Schulz, Figs. 3-4, paragraphs [0061]-[0062]).
For claim 6, Schulz discloses the method according to claim 5, wherein the predefined threshold is at least one from a group comprising: a minimum load torque, a minimum mechanical power value, a maximum backspin speed (see Schulz, Fig. 4, paragraph [0079]).
For claim 7, Schulz discloses the method according to any of the preceding claims claim 1, wherein the backspin speed is a predefined backspin speed (see Schulz, Figs. 3-5, paragraph [0061]-[0062]. It is noted that Schulz discloses “setpoint value Backspin- Rev-Vel” which reads onto a predefined backspin speed).
For claim 8, Schulz discloses the method according to claim 7, wherein the predefined backspin speed is chosen from a group comprising a slower, a medium and a faster backspin speed see Schulz, Figs. 2, 5 and 10; paragraphs [0061]-[0062]; [0086] and [0090]).
For claim 12, Schulz discloses the method according to claim 1, further comprising detecting, by the variable speed drive, the motor backspining (Figs. 3 and 5 of Schulz disclose detecting, by the variable speed drive (37, 44-47 and 50), the motor backspining – see Schulz, Figs. 3 and 5; paragraphs [0060]-[0061]).
For claim 13, Schulz discloses the method according to any of the preceding claims claim 1, wherein the method comprises applying the method following a power outage (see Schulz, Figs. 1 and 3, paragraphs [0059] - [0061]).
For claim 14, Schulz discloses a variable speed drive of an electric motor comprising a processor and a memory, the processor being configured to operate according to claim 1 (Fig. 2 of Schulz discloses a variable speed drive (37, 44-47 and 50) of an electric motor 36 comprising a processor 54 and a memory 55 – see Schulz, Fig. 2, paragraphs [0052]-[0054]).
For claim 15, Schulz discloses a non-transitory computer-readable storage medium comprising instructions which, when executed by a processor, cause the processor to carry out the method of claim 1 (Fig. 2 of Schulz discloses a non-transitory computer-readable storage medium 50 comprising instructions which, when executed by a processor 54, cause the processor 54 to carry out the method of claim 1 – see explanation in claim 1 above and see Schulz, Fig. 2, paragraphs [0052], lines 13-21 and [0054]).
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.
Applicant’s argument:
In Remarks, page 10, lines 23-25, the applicant argues that Schulz does not disclose at least the feature according to claim 1 of “controlling, by the variable speed drive, the backspin speed of the motor to maintain the coincidence with the specific electrical losses profile”.
Examiner’s response:
	Schulz discloses motor current and voltage sensors and the system controller used to calculate operating parameters for controlling the operation of the pump system. Specifically, the processing unit 54 based on parameters stored in the storage unit 55 to produce a precise calculation of motor torque, motor velocity, and bus power flow – see Schulz, paragraphs [0052]-[0054]. Furthermore, Schulz discloses “along with the losses in the pump drive system, determines the reverse velocity required to keep the drive operating during power output conditions in which utility voltage is not sufficiently adequate to power the voltage bus 44. Since regenerated power and system losses both tend to move in unison with torque, the required reverse velocity is relatively constant and can be estimated from known system parameters” (emphasis added) – see Schulz, paragraph [0056], lines 5-12. As a result, Schulz obviously discloses “controlling, by the variable speed drive, the backspin speed of the motor to maintain the coincidence with the specific electrical losses profile”.
Allowable Subject Matter
Claims 2-4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846